DETAILED ACTION
Reasons for Allowance
Drawing and claim objections are withdrawn due to amendments by the Applicant. 
Applicant has amended claim 1 to include previously indicated allowable subject matter of claim 2, where the first section 238 is configured to couple to an opening 242 in a first component 244 and the second section 240 is configured to couple to an opening 276 in a second component 274.  Closest prior art Bennet (US Patent 3809427A) fails to disclose this claimed limitation. The second section 20 of Bennet is not configured to couple to an opening in a second component.  The device shown in Bennet has two parts 15 and 20 which secures the rubber blocks 27, 28 to the vehicle frame 12 in order to absorb shocks and vibrations.  Bennet does not render obvious a device where a second component can be added so that the second section 20 is coupled to an opening in this second component.  
Applicant has also amended independent claim 11 to further defined receiving portion 206 as having a tiered inner surface (282, 284).  Nut 23 shown in Bennet tiers along an outer surface in lieu of tiered inner surface as claimed. 
Method claims 17-20 are allowed as indicated in the previous office action.
Claims 1 and 3-20 are allowed.  Claim 2 has been canceled by the Applicant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677